Exhibit 10.1

RETENTION AND SEVERANCE AGREEMENT

This Agreement dated as of March 17, 2008 by and between Telular Corporation, a
Delaware Corporation, (the “Company”), and Jonathan Charak, a resident of
Illinois, (the “Executive”).

WHEREAS, the Executive is employed by the Company as its Chief Financial Officer
and wishes to remain in this capacity; and

WHEREAS, the Company wishes to retain the services of the Executive in his
current capacity;

NOW, THEREFORE, in consideration of the mutual obligations set forth herein, the
parties hereby agree as follows:

1. In addition to the compensation and benefits currently provided to Executive,
the Company agrees that in the event that a) the Executive’s employment is
terminated by the Company for reasons other than “cause” (as defined below), or
b) the Executive terminates his employment for “Good Reason” which is defined as
i) a material dimunition in the level of responsibility assigned to Executive or
the assignment of job tasks that are wholly inconsistent with the Executive’s
currently determined position, or ii) a requirement that the Executive work from
a new location greater than thirty (30) miles away from its existing location on
the date of this agreement, and provided the Executive has signed the Company’s
standard Separation And Release Agreement, the Executive will be provided a lump
sum severance payment in the amount equal to six (6) calendar months of his
standard salary as in effect on the date of termination, payable on the date of
termination, subject to applicable withholding taxes.

2. It is understood by and between the parties that no term of employment is
provided by this Agreement, and that Executive’s employment remains that of
employment-at-will. As such, Executive’s employment may be terminated at any
time with or without cause or notice by the Company it its sole discretion. It
is the intention of the parties that this Retention and Severance Agreement in
no way alters Executive’s employee-at-will status.

3. “Cause” shall be present: a) in the event Executive has materially failed to
meet his obligations as Chief Financial Officer, Company has given notice to
Executive in writing that his conduct constitutes cause for dismissal, Executive
has been given ten (10) business days to remedy the conduct and Executive has
failed to remedy the conduct and Executive fails to remedy his conduct; b)
Executive has been convicted of a felony or misdemeanor constituting a crime of
moral turpitude; or c) Executive has, through misconduct, negligence or
malfeasance engaged in an act or course of conduct that causes injury to the
Company. Upon written notice to Executive that his employment has been
terminated for “cause,” the Company shall be relieved of any further obligation
pursuant to this Agreement.

IN WITNESS WHEREFORE, the parties hereto have executed this Agreement as of this
March 17, 2008.

TELULAR CORPORATION

     
     
Jonathan Charak
       
Joseph Beatty
President & CEO

